DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 – 10, 14, and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2017/0293037 A1).
With respect to independent claim 1, In Fig. 3, Schmidt teaches an a flat panel detector, comprising a base substrate 11, and the base substrate is divided into a plurality of detection units, each of the detection units comprises: 
a first absorbing layer 15 and a second absorbing layer 13, wherein the first absorbing layer and the second absorbing layer are arranged on the base substrate 11 in a laminating manner, the second absorbing layer is located on one side, away from the base substrate, of the first absorbing layer as shown in Fig. 3l; an energy level of rays absorbed by the second absorbing layer is smaller than as disclosed in paragraphs [0059 and 0096] that of rays absorbed by the first absorbing layer; 
a voltage supply electrode structure 31 as disclosed in paragraph [0103], configured to provide the corresponding first absorbing layer and the corresponding second absorbing layer with an operating voltage; and 
an output circuit see paragraph [0130]; see paragraph [0067], electrically connected to the corresponding voltage supply electrode structure and used for outputting a first detection signal via 124 in Fig. 3 of the corresponding first absorbing layer and a second detection signal via 127 in Fig. 3 of the corresponding second absorbing layer.
With respect to independent claim 10, see in the rejection justification to claim 1.
With respect to dependent claims 5 and 14, Schmidt teaches in paragraph [0008] wherein the first absorbing layer and the second absorbing layer are made from different materials.
With respect to dependent claims 7 and 16, Schmidt teaches in paragraph [0008] wherein the first absorbing layer is made from amorphous selenium, mercury iodide, cadmium zinc telluride, lead iodide or perovskite; and the second absorbing layer is made from amorphous selenium, mercury iodide, cadmium zinc telluride, lead iodide or perovskite.
With respect to dependent claims 8 – 9 and 17 – 18, Schmidt teaches wherein the voltage supply electrode structure is made from metal as disclosed in paragraph [0101] or ITO and wherein in response to the voltage supply electrode structure being made from metal, the voltage supply electrode structure comprises a single metal layer made from Mo, Ti, Al or Nd, or the voltage supply electrode structure comprises a laminated metal layer made from Mo/AlNd/Mo, Ti/Al/Ti or MTD/Cu/MTD.
With respect to dependent claim 15, Schmidt teaches in paragraphs [0056 and 0105] wherein the first absorbing layer and the second absorbing layer are made from a same material, and a thickness of the first absorbing layer is greater than a thickness of the second absorbing layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 – 3, 6, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, and further in view of Kim (US 2013/0168563 A1).
The teaching of Schmidt has been discussed above.
With respect to dependent claims 2 and 11, Schmidt teaches in paragraph [0130] wherein the output circuit comprises a TFT arranged on the base substrate; but is silent with one side, away from the base substrate, of the TFT is sequentially provided with an interlayer insulating layer and a flat layer; the voltage supply electrode structure comprises a bottom electrode, a first voltage supply top electrode and a second voltage supply top electrode, the bottom electrode, the first voltage supply top electrode and the second voltage supply top electrode are located on one side, away from the interlayer insulating layer, of the flat layer and are laminated sequentially; the first absorbing layer is located between the bottom electrode and the first voltage supply top electrode, and the second absorbing layer is located between the first voltage supply top electrode and the second voltage supply top electrode; and the bottom electrode is electrically connected to a source electrode of corresponding TFT.
	Kim teaches two absorbing layers 235,237 in Fig. 5 and one side, away from the base substrate, of the TFT is sequentially provided with an interlayer insulating layer 210 and a flat layer 225. The other feature of claim 2 would be ordinary skilled art as an engineering design choice in order to bias each of the absorbing layers. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Schmidt in order to readout signals from the first and second absorbing layers. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 3 and 12, Kim teaches in Fig. 3 wherein the output circuit comprises a first TFT 124 and a second TFT 127, the first TFT and the second TFT are arranged on a same layer on the base substrate 120 as shown in Fig. 3; one side, away from the base substrate, of the first TFT and the second TFT is sequentially provided with an interlayer insulating layer 210 and a first flat layer 225; and Schmidt teaches the voltage supply electrode structure comprises a first bottom electrode 12, a first top electrode 14, a second bottom electrode 14 and a second top electrode 16, the first bottom electrode, the first top electrode, the second bottom electrode and the second top electrode are located on one side, away from the interlayer insulating layer, of the first flat layer and are sequentially laminated; the first absorbing layer is located between the first bottom electrode and the first top electrode, and the second absorbing layer is located between the second bottom electrode and the second top electrode; and the first bottom electrode is electrically connected to a source electrode of the first TFT, and the second bottom electrode is electrically connected to a source electrode of the second TFT, but is silent with a second flat layer is arranged between the first top electrode and the second bottom electrode.
However, this limitation of “a second flat layer is arranged between the first top electrode and the second bottom electrode” would be obvious design choice in order to fabricate a electrode for biasing or reading out.
With respect to dependent claims 6 and 15, Kim teaches in paragraph [0028] wherein the first absorbing layer and the second absorbing layer are made from a same material, and a thickness of the first absorbing layer is greater than a thickness of the second absorbing layer.
	Allowable Subject Matter
Claim 4 and 13 areobjected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 4 and  13, the prior art of record fails to teach or reasonably suggest:
 wherein the voltage supply electrode structure further comprises: a first connecting electrode arranged on a same layer as the first bottom electrode and a second connecting electrode arranged on a same layer as the first top electrode, wherein a third flat layer, arranged on a same layer as the first absorbing layer, is disposed between the first connecting electrode and the second connecting electrode; and the first connecting electrode is electrically connected to the source electrode of the second TFT through a first via hole, the second connecting electrode is electrically connected to the first connecting electrode through a second via hole, and the second bottom electrode is electrically connected to the second connecting electrode through a third via hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884